                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                     March 26, 2021
                                                                               Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                               _______________________________________
                                                                          DAVID W. HERCHER
                                                                         U.S. Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

In re                                                    Case No. 21-30338-dwh7

Christian Spencer Radabaugh, Sr.                         ORDER GRANTING MOTION FOR
                                                         RELIEF FROM STAY
                     Debtor.

          For the reasons stated at the March 26, 2021, hearing, the court

          GRANTS GP, LLC’s Motion for Relief from Stay [15], except that the court does not

abate the 14-day stay of Federal Rule of Bankruptcy Procedure 4001(a)(3), which will remain in

effect.

                                                 ###




Page 1 – ORDER GRANTING MOTION FOR RELIEF FROM STAY


                        Case 21-30338-dwh7         Doc 42     Filed 03/26/21
